Name: Commission Regulation (EEC) No 3151/82 of 25 November 1982 re-establishing the levying of customs duties on certain brushes, paint brushes and similar brushes, falling within subheading 96.01 B ex III and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applyi
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 82 Official Journal of the European Communities No L 331 /35 COMMISSION REGULATION (EEC) No 3151/82 of 25 November 1982 re-establishing the levying of customs duties on certain brushes , paint brushes and similar brushes, falling within subheading 96.01 B ex III and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply Kong reached that ceiling ; whereas the customs duties in respect of the products in question must therefore be re-established against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 29 November 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 shall be re-established on imports into the Community of the following products origi ­ nating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of certain brushes, paint brushes and similar brushes, the individual ceiling was fixed at 800 000 ECU ; Whereas, on 17 November 1982, imports of these products into the Community originating in Hong CCT heading No Description 96.01 B ex III (NIMEXE codes 96.01-41 ; 49 ; 91 ; 92 ; 94 ; 96) Paint, distemper, varnish and similar brushes ; brushes for cosme ­ tics and personal toiletry ; road ­ sweeping brushes ; household type brooms and brushes, including shoe brushes and clothes brushes ; brushes for grooming animals Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365, 21 . 12 . 1981 , p . 1 .